Exhibit 10.10(b)

 

FIRST AMENDMENT

TO

ADVANCED MEDICAL OPTICS, INC.

401(K) PLAN

 

The ADVANCED MEDICAL OPTICS, INC. 401(k) Plan (the “Plan”) is hereby amended as
follows:

 

1.   Section 2.20(a) of the Plan is amended and restated as follows:

 

(a)    In the case of any Employee whose Employment Commencement Date is both
prior to July 1, 2007 and within five (5) years of his or her “Severance Date”
from the “Company” (as each term is defined in the Allergan Savings Plan), he or
she shall be credited with Credited Service under the Plan equal to the period
(if any) of “Credited Service” (as defined in the Allergan Savings Plan)
credited to such Employee under the Allergan Savings Plan; except, however, for
purposes of determining an Employee’s “Profit Sharing Percentage” under Section
5.3(c), he or she shall be credited with Credited Service equal to the number of
his or her “Benefit Years” (in whole years and fractions of a year) as
determined under the terms of the Allergan, Inc. Pension Plan as in effect
immediately prior to the Effective Date.

 

2.   This First Amendment shall be effective as of the Effective Date of the
Plan.

 

IN WITNESS WHEREOF, Advanced Medical Optics, Inc. hereby executes this First
Amendment to the Advanced Medical Optics, Inc. 401(k) Plan on this 26th day of
December, 2002.

 

 

ADVANCED MEDICAL OPTICS, INC.

 

 

BY:

 

/s/    AIMEE S. WEISNER

   

--------------------------------------------------------------------------------

   

Aimee Weisner

Corporate Vice President and General Counsel